Exhibit 10.64




PURCHASE AND SALE CONTRACT




BETWEEN










VMS NATIONAL PROPERTIES JOINT VENTURE,










AS SELLER










AND













THE EMBASSY GROUP, LLC,




a New York limited liability company










AS PURCHASER







NORTH PARK























ARTICLE I

DEFINED TERMS

1

ARTICLE II

PURCHASE AND SALE, PURCHASE PRICE & DEPOSIT

7

2.1

Purchase and Sale

7

2.2

Purchase Price and Deposit

7

2.3

Escrow Provisions Regarding Deposit

7

ARTICLE III

FEASIBILITY PERIOD

9

3.1

Feasibility Period

9

3.2

Expiration of Feasibility Period

9

3.3

Conduct of Investigation

9

3.4

Purchaser Indemnification

10

3.5

Property Materials

11

3.6

Property Contracts

12

ARTICLE IV

TITLE

13

4.1

Title Documents

13

4.2

Survey

13

4.3

Termination Rights Related to Title Documents and Survey

13

4.4

Permitted Exceptions

13

4.5

Existing Deed of Trust

14

4.6

Purchaser Financing

14

5.1

Closing Date

14

5.2

Seller Closing Deliveries

14

5.3

Purchaser Closing Deliveries

15

5.4

Closing Prorations and Adjustments

16

5.5

Post Closing Adjustments

19

ARTICLE VI

REPRESENTATIONS AND WARRANTIES OF SELLER AND PURCHASER

20

6.1

Seller's Representations

20

6.2

AS-IS

21

6.3

Survival of Seller's Representations

22

6.4

Definition of Seller's Knowledge

22

6.5

Representations And Warranties Of Purchaser

22

ARTICLE VII

OPERATION OF THE PROPERTY

23

7.1

Leases and Property Contracts

23

7.2

General Operation of Property

24

7.3

Liens

24

ARTICLE VIII

CONDITIONS PRECEDENT TO CLOSING

24

8.1

Purchaser's Conditions to Closing

24

8.2

Seller's Conditions to Closing

25

















ARTICLE IX

BROKERAGE

26

9.1

Indemnity

26

9.2

Broker Commission

26

9.3

Broker Signature Page

26

ARTICLE X

DEFAULTS AND REMEDIES

26

10.1

Purchaser Default

26

10.2

Seller Default

27

ARTICLE XI

RISK OF LOSS OR CASUALTY

28

11.1

Major Damage

28

11.2

Minor Damage

28

11.3

Repairs

28

ARTICLE XII

EMINENT DOMAIN

29

12.1

Eminent Domain

29

ARTICLE XIII

MISCELLANEOUS

29

13.1

Binding Effect of Contract

29

13.2

Exhibits And Schedules

29

13.3

Assignability

29

13.4

Binding Effect

29

13.5

Captions

29

13.6

Number And Gender Of Words

30

13.7

Notices

30

13.8

Governing Law And Venue

32

13.9

Entire Agreement

32

13.10

Amendments

32

13.11

Severability

32

13.12

Multiple Counterparts/Facsimile Signatures

32

13.13

Construction

32

13.14

Confidentiality

32

13.15

Time Of The Essence

33

13.16

Waiver

33

13.17

Attorneys Fees

33

13.18

Time Periods

33

13.19

1031 Exchange

33

13.20

No Personal Liability of Officers, Trustees or Directors of Seller's Partners

34

13.21

No Exclusive Negotiations

34

13.22

ADA Disclosure

34

13.23

No Recording

34

13.24

Relationship of Parties

35

13.25

Dispute Resolution

35

13.26

AIMCO Marks

35

















13.27

Non-Solicitation of Employees

35

13.28

Survival

36

13.29

Multiple Purchasers

36

ARTICLE XIV

LEAD–BASED PAINT DISCLOSURE

36

14.1

Disclosure

36

14.2

Consent Agreement

36

















PURCHASE AND SALE CONTRACT

THIS PURCHASE AND SALE CONTRACT (this "Contract") is entered into as of the 15th
day of March, 2007 (the "Effective Date"), by and between VMS NATIONAL
PROPERTIES JOINT VENTURE, having an address at 4582 South Ulster Street Parkway,
Suite 1100, Denver, Colorado 80237 ("Seller"), and THE EMBASSY GROUP, LLC, a New
York limited liability company, having a principal address at 3 College Road,
Suite 104, Airmont, New York 10952 ("Purchaser").

NOW, THEREFORE, in consideration of mutual covenants set forth herein, Seller
and Purchaser hereby agree as follows:

RECITALS

A.

Seller owns the real estate located in Vanderburgh County, Indiana, as more
particularly described in Exhibit A attached hereto and made a part hereof, and
the improvements thereon, commonly known as North Park.

B.

Purchaser desires to purchase, and Seller desires to sell, such land,
improvements and certain associated property, on the terms and conditions set
forth below.

ARTICLE I
DEFINED TERMS

1.1

Unless otherwise defined herein, any term with its initial letter capitalized in
this Contract shall have the meaning set forth in this ARTICLE 1.

1.1.1

"ADA" shall have the meaning set forth in Section 13.22.

1.1.2

"Additional Deposit" shall have the meaning set forth in Section 2.2.2.

1.1.3

"AIMCO" shall have the meaning set forth in Section 14.2.

1.1.4

"AIMCO Marks" means all words, phrases, slogans, materials, software,
proprietary systems, trade secrets, proprietary information and lists, and other
intellectual property owned or used by Seller, the Property Manager, or AIMCO in
the marketing, operation or use of the Property (or in the marketing, operation
or use of any other properties managed by the Property Manager or owned by AIMCO
or an affiliate of either Property Manager or AIMCO).

1.1.5

[Intentionally left blank].

1.1.6

[Intentionally left blank].

1.1.7

[Intentionally left blank].

1.1.8

"Broker" shall have the meaning set forth in Section 9.1.

















1.1.9

"Business Day" means any day other than a Saturday or Sunday or Federal holiday
or legal holiday in the States of Colorado, Texas, New York or Indiana.

1.1.10

"Closing" means the consummation of the purchase and sale and related
transactions contemplated by this Contract in accordance with the terms and
conditions of this Contract.

1.1.11

"Closing Date" means the date on which date the Closing of the conveyance of the
Property is required to be held pursuant to Section 5.1.

1.1.12

"Code" shall have the meaning set forth in Section 2.3.6.

1.1.13

"Consent Agreement" shall have the meaning set forth in Section 14.2.

1.1.14

"Consultants" shall have the meaning set forth in Section 3.1.

1.1.15

"Damage Notice" shall have the meaning set forth in Section 11.1.

1.1.16

"Deed" shall have the meaning set forth in Section 5.2.1.

1.1.17

"Deed of Trust" shall have the meaning set forth in ¬Section 4.5.

1.1.18

"Deposit" means, to the extent actually deposited by Purchaser with Escrow
Agent, the Initial Deposit and the Additional Deposit.

1.1.19

"Escrow Agent" shall have the meaning set forth in Section 2.2.1.

1.1.20

"Excluded Permits" means those Permits which, under applicable law, are
nontransferable and such other Permits, if any, as may be designated as Excluded
Permits on Schedule 1.1.20.

1.1.21

"Existing Survey" shall have the meaning set forth in Section 4.2.

1.1.22

"Feasibility Period" shall have the meaning set forth in Section 3.1.

1.1.23

"FHA " shall have the meaning set forth in Section 13.22.

1.1.24

"Final Response Deadline" shall have the meaning set forth in Section 4.3.

1.1.25

"Fixtures and Tangible Personal Property" means all fixtures, furniture,
furnishings, fittings, equipment, machinery, apparatus, appliances and other
articles of tangible personal property located on the Land or in the
Improvements as of the Effective Date and used or usable in connection with the
occupation or operation of all or any part of the Property, but only to the
extent transferable.  The term "Fixtures and Tangible Personal Property" does
not include (a) equipment leased by Seller and the interest of Seller in any
equipment provided to the Property for use, but not owned or leased by Seller,
or (b) property owned or leased by any Tenant or guest, employee or other person
furnishing goods or services to the Property, or (c) property and equipment
owned by Seller, which in the ordinary course of business of the Property is not
used exclusively for the business, operation or management of the Property, or
(d) the property and equipment, if any, expressly identified in Schedule 1.1.25.

1.1.26

"General Assignment" shall have the meaning set forth in Section 5.2.3.

1.1.27

"Good Funds" shall have the meaning set forth in Section 2.2.1.

1.1.28

"Improvements" means all buildings and improvements located on the Land taken
"as is."

1.1.29

"Initial Deposit" shall have the meaning set forth in Section 2.2.1.

1.1.30

"Land" means all of those certain tracts of land located in the State of Indiana
described on Exhibit A, and all rights, privileges and appurtenances pertaining
thereto.

1.1.31

"Lease(s)" means the interest of Seller in and to all leases, subleases and
other occupancy contracts, whether or not of record, which provide for the use
or occupancy of space or facilities on or relating to the Property and which are
in force as of the Closing Date for the applicable Property in accordance with
the terms hereof.

1.1.32

"Leases Assignment" shall have the meaning set forth in Section 5.2.4.

1.1.33

"Lender" means Fannie Mae, whose servicer is Capmark Finance Inc., assignee of
the lender under the Loan.

1.1.34

"Limited Access Agreement" shall have the meaning set forth in Section 3.1.

1.1.35

"Loan" means the indebtedness owing to Lender evidenced by the Note.

1.1.36

[Intentionally left blank].

1.1.37

"Loan Balance" shall have the meaning set forth in Section 2.2.3.

1.1.38

"Loan Payoff" shall have the meaning set forth in Section 5.4.7.

1.1.39

"Losses" shall have the meaning set forth in Section 3.4.1.

1.1.40

"Materials" shall have the meaning set forth in Section 3.5.

1.1.41

"Miscellaneous Property Assets" means all contract rights, leases, concessions,
warranties, plans, drawings and other items of intangible personal property
relating to the ownership or operation of the Property and owned by Seller,
excluding, however, (a) receivables, (b) Property Contracts, (c) Leases, (d)
Permits, (e) cash or other funds, whether in petty cash or house "banks," or on
deposit in bank accounts or in transit for deposit, (f) refunds, rebates or
other claims, or any interest thereon, for periods or events occurring prior to
the Closing Date, (g) utility and similar deposits, (h) insurance or other
prepaid items, (i) Seller's proprietary books and records, or (j) any right,
title or interest in or to the AIMCO Marks.  The term "Miscellaneous Property
Assets" also shall include all of Seller's rights, if any, in and to the name
"North Park" as it relates solely to use in connection with the Property (and
not with respect to any other property owned or managed by Seller, Property
Manager, AIMCO, or their respective affiliates).

1.1.42

"Note" means that certain Multifamily Note in the original principal amount of
$6,512,869.00, dated January 18, 2007, executed by Seller and payable to the
order of Capmark Finance Inc., as assigned to Lender.

1.1.43

"Objection Deadline" shall have the meaning set forth in Section 4.3.

1.1.44

"Objection Notice" shall have the meaning set forth in Section 4.3.

1.1.45

"Objections" shall have the meaning set forth in Section 4.3.

1.1.46

"Permits" means all licenses and permits granted by any governmental authority
having jurisdiction over the Property owned by Seller and required in order to
own and operate the Property.

1.1.47

"Permitted Exceptions" shall have the meaning set forth in Section 4.4.

1.1.48

"Prohibited Person" means any of the following:  (a) a person or entity that is
listed in the Annex to, or is otherwise subject to the provisions of, Executive
Order No. 13224 on Terrorist Financing (effective September 24, 2001) (the
"Executive Order"); (b) a person or entity owned or controlled by, or acting for
or on behalf of any person or entity that is listed in the Annex to, or is
otherwise subject to the provisions of, the Executive Order; (c) a person or
entity that is named as a "specially designated national" or "blocked person" on
the most current list published by the U.S. Treasury Department's Office of
Foreign Assets Control ("OFAC") at its official website,
http://www.treas.gov/offices/enforcement/ofac; (d) a person or entity that is
otherwise the target of any economic sanctions program currently administered by
OFAC; or (e) a person or entity that is affiliated with any person or entity
identified in clause (a), (b), (c) and/or (d) above.

1.1.49

"Property" means (a) the Land and Improvements and all rights of Seller, if any,
in and to all of the easements, rights, privileges, and appurtenances belonging
or in any way appertaining to the Land and Improvements, (b) the right, if any
and only to the extent transferable, of Seller in the Property Contracts,
Leases, Permits (other than Excluded Permits), and the Fixtures and Tangible
Personal Property, and (c) the Miscellaneous Property Assets owned by Seller
which are located on the Property and used in its operation.

1.1.50

"Property Contracts" means all contracts, agreements, equipment leases, purchase
orders, maintenance, service, or utility contracts and similar contracts,
excluding Leases, which relate to the ownership, maintenance, construction or
repair and/or operation of the Property, but only to the extent assignable by
their terms or applicable law (including any contracts that are assignable with
the consent of the applicable vendor), and not including (a) any national
contracts entered into by Seller, Property Manager, or AIMCO with respect to the
Property (i) which terminate automatically upon transfer of the Property by
Seller, or (ii) which Seller, in Seller's sole discretion, elects to terminate
with respect to the Property effective as of the Closing Date, or (b) any
property management contract for the Property.  Property Contracts shall not
include forward or similar long-term contracts to purchase electricity, natural
gas, or other utilities, which contracts shall be "Utility Contracts" governed
by the provisions of Section 5.4.11.

1.1.51

"Property Contracts Notice" shall have the meaning set forth in Section 3.6.

1.1.52

"Property Contracts List" shall have the meaning set forth in Section 3.5.4.

1.1.53

"Property Manager" means the current property manager of the Property.

1.1.54

"Proration Schedule" shall have the meaning set forth in Section 5.4.1.

1.1.55

"Purchase Price" means the consideration to be paid by Purchaser to Seller for
the purchase of the Property pursuant to Section 2.2.

1.1.56

"Records Disposal Notice" shall have the meaning set forth in Section 5.4.12.

1.1.57

[intentionally left blank]

1.1.58

"Regional Property Manager" shall have the meaning set forth in Section 6.4.

1.1.59

"Rent Roll" shall have the meaning set forth in Section 3.5.3.

1.1.60

"Report" shall have the meaning set forth in Section 14.2.

1.1.61

"Required Assignment Consent" shall have the meaning set forth in Section 3.6.

1.1.62

"Response Deadline" shall have the meaning set forth in Section 4.3.

1.1.63

"Response Notice" shall have the meaning set forth in Section 4.3.

1.1.64

"Seller's Indemnified Parties" shall have the meaning set forth in Section
3.4.1.

1.1.65

"Seller's Property-Related Files and Records" shall have the meaning set forth
in Section 5.4.12.

















1.1.66

"Seller's Representations" shall have the meaning set forth in Section 6.1.

1.1.67

"Survey" shall have the meaning ascribed thereto in Section 4.2.

1.1.68

"Survival Period" shall have the meaning set forth in Section 6.3.

1.1.69

"Survival Provisions" shall have the meaning set forth in Section 13.28.

1.1.70

"Tenant" means any person or entity entitled to occupy any portion of the
Property under a Lease.

1.1.71

"Tenant Deposits" means all security deposits, prepaid rentals, cleaning fees
and other refundable deposits and fees collected from Tenants, plus any interest
accrued thereon, paid by Tenants to Seller pursuant to the Leases.  Tenant
Deposits shall not include any non-refundable deposits or fees paid by Tenants
to Seller, either pursuant to the Leases or otherwise.

1.1.72

"Tenant Security Deposit Balance" shall have the meaning set forth in Section
5.4.6.2.

1.1.73

"Terminated Contracts" shall have the meaning set forth in Section 3.6.

1.1.74

"Testing" shall have the meaning set forth in Section 14.2.

1.1.75

"Third-Party Reports" means any reports, studies or other information prepared
or compiled for Purchaser by any Consultant or other third-party in connection
with Purchaser's investigation of the Property.

1.1.76

"Title Commitment" shall have the meaning ascribed thereto in Section 4.1.

1.1.77

"Title Documents" shall have the meaning set forth in Section 4.1.

1.1.78

"Title Insurer" shall have the meaning set forth in Section 2.2.1.

1.1.79

"Title Policy" shall have the meaning set forth in Section 4.1.

1.1.80

"Uncollected Rents" shall have the meaning set forth in Section 5.4.6.1.

1.1.81

"Utility Contract" shall have the meaning set forth in Section 5.4.11.

1.1.82

"Vendor Terminations" shall have the meaning set forth in Section 5.2.5.

















ARTICLE II
PURCHASE AND SALE, PURCHASE PRICE & DEPOSIT

2.1

Purchase and Sale.  Seller agrees to sell and convey the Property to Purchaser
and Purchaser agrees to purchase the Property from Seller, all in accordance
with the terms and conditions set forth in this Contract.

2.2

Purchase Price and Deposit.  The total purchase price ("Purchase Price") for the
Property shall be an amount equal to $8,700,000.00, which amount shall be paid
by Purchaser, as follows:

2.2.1

On the Effective Date, Purchaser shall deliver to Stewart Title Guaranty
Company, c/o Wendy Howell, National Commercial Closing Specialist, 1980 Post Oak
Boulevard, Suite 610, Houston, TX  77056, 800-729-1906 ("Escrow Agent" or "Title
Insurer") an initial deposit (the "Initial Deposit") of $100,000.00 by wire
transfer of immediately available funds ("Good Funds").  The Initial Deposit
shall be held and disbursed in accordance with the escrow provisions set forth
in Section 2.3.

2.2.2

On the day that the Feasibility Period expires, Purchaser shall deliver to
Escrow Agent an additional deposit (the "Additional Deposit") of $100,000.00 by
wire by transfer of Good Funds.  The Additional Deposit shall be held and
disbursed in accordance with the escrow provisions set forth in Section 2.3.

2.2.3

[Intentionally left blank].

2.2.4

The balance of the Purchase Price for the Property shall be paid to and received
by Escrow Agent by wire transfer of Good Funds no later than 12:00 noon (in the
time zone in which Escrow Agent is located) on the Closing Date (or such earlier
time as required by Seller's lender).

2.3

Escrow Provisions Regarding Deposit.

2.3.1

Escrow Agent shall hold the Deposit and make delivery of the Deposit to the
party entitled thereto under the terms of this Contract.  Escrow Agent shall
invest the Deposit in such short-term, high-grade securities, interest-bearing
bank accounts, money market funds or accounts, bank certificates of deposit or
bank repurchase contracts as Escrow Agent, in its discretion, deems suitable,
and all interest and income thereon shall become part of the Deposit and shall
be remitted to the party entitled to the Deposit pursuant to this Contract.

2.3.2

Escrow Agent shall hold the Deposit until the earlier occurrence of (i) the
Closing Date, at which time the Deposit shall be applied against the Purchase
Price, or (ii) the date on which Escrow Agent shall be authorized to disburse
the Deposit as set forth in Section 2.3.3.  The tax identification numbers of
the parties shall be furnished to Escrow Agent upon request.

2.3.3

If the Deposit has not been released earlier in accordance with Section 2.3.2,
and either party makes a written demand upon Escrow Agent for payment of the
Deposit, Escrow Agent shall give written notice to the other party of such
demand.  If Escrow Agent does not receive a written objection from the other
party to the proposed payment within 5 Business Days after the giving of such
notice, Escrow Agent is hereby authorized to make such payment (subject to
Purchaser's obligation under Section 3.5.2 to return or certify the destruction
of all Third-Party Reports and information and Materials provided to Purchaser
as a pre-condition to the return of the Deposit to Purchaser).  If Escrow Agent
does receive such written objection within such 5-Business Day period, Escrow
Agent shall continue to hold such amount until otherwise directed by written
instructions from the parties to this Contract or a final judgment or
arbitrator's decision.  However, Escrow Agent shall have the right at any time
to deposit the Deposit and interest thereon, if any, with a court of competent
jurisdiction in the state in which the Property is located.  Escrow Agent shall
give written notice of such deposit to Seller and Purchaser.  Upon such deposit,
Escrow Agent shall be relieved and discharged of all further obligations and
responsibilities hereunder.

2.3.4

The parties acknowledge that Escrow Agent is acting solely as a stakeholder at
their request and for their convenience, and that Escrow Agent shall not be
deemed to be the agent of either of the parties for any act or omission on its
part unless taken or suffered in bad faith in willful disregard of this Contract
or involving gross negligence.  Seller and Purchaser jointly and severally shall
indemnify and hold Escrow Agent harmless from and against all costs, claims and
expenses, including reasonable attorney's fees, incurred in connection with the
performance of Escrow Agent's duties hereunder, except with respect to actions
or omissions taken or suffered by Escrow Agent in bad faith, in willful
disregard of this Contract or involving gross negligence on the part of the
Escrow Agent.

2.3.5

The parties shall deliver to Escrow Agent an executed copy of this Contract,
which shall constitute the sole instructions to Escrow Agent.  Escrow Agent
shall execute the signature page for Escrow Agent attached hereto with respect
to the provisions of this Section 2.3; provided, however, that (a) Escrow
Agent's signature hereon shall not be a prerequisite to the binding nature of
this Contract on Purchaser and Seller, and the same shall become fully effective
upon execution by Purchaser and Seller, and (b) the signature of Escrow Agent
will not be necessary to amend any provision of this Contract other than this
Section 2.3.

2.3.6

Escrow Agent, as the person responsible for closing the transaction within the
meaning of Section 6045(e)(2)(A) of the Internal Revenue Code of 1986, as
amended (the "Code"), shall file all necessary information, reports, returns,
and statements regarding the transaction required by the Code including, but not
limited to, the tax reports required pursuant to Section 6045 of the Code.
 Further, Escrow Agent agrees to indemnify and hold Purchaser, Seller, and their
respective attorneys and brokers harmless from and against any Losses resulting
from Escrow Agent's failure to file the reports Escrow Agent is required to file
pursuant to this section.

2.3.7

The provisions of this Section 2.3 shall survive the termination of this
Contract, and if not so terminated, the Closing and delivery of the Deed to
Purchaser.

















ARTICLE III
FEASIBILITY PERIOD

3.1

Feasibility Period.  Subject to the terms of Section 3.3 and 3.4 and the right
of Tenants under the Leases, from February 8, 2007, the date that the Limited
Access Agreement (the "Limited Access Agreement") was signed by and between the
Seller and Purchaser, to and including March 16, 2007 (the "Feasibility
Period"), Purchaser, and its agents, contractors, engineers, surveyors,
attorneys, and employees (collectively, "Consultants") have had and shall
continue to have the right from time to time to enter onto the Property:

3.1.1

To conduct and make any and all customary studies, tests, examinations,
inquiries, and inspections, or investigations (collectively, the "Inspections")
of or concerning the Property (including, without limitation, engineering and
feasibility studies, evaluation of drainage and flood plain, soil tests for
bearing capacity and percolation and surveys, including topographical surveys);

3.1.2

To confirm any and all matters which Purchaser may reasonably desire to confirm
with respect to the Property;

3.1.3

To ascertain and confirm the suitability of the property for Purchaser's
intended use of the Property; and

3.1.4

To review the Materials at Purchaser's sole cost and expense.

3.2

Expiration of Feasibility Period.  If the results of any of the matters referred
to in Section 3.1 appear unsatisfactory to Purchaser for any reason or if
Purchaser elects not to proceed with the transaction contemplated by this
Contract for any other reason, or for no reason whatsoever, in Purchaser's sole
and absolute discretion, then Purchaser shall have the right to terminate this
Contract by giving written notice to that effect to Seller and Escrow Agent on
or before 5:00 p.m. (in the time zone in which the Escrow Agent is located) on
the date of expiration of the Feasibility Period.  If Purchaser exercises such
right to terminate, this Contract shall terminate and be of no further force and
effect subject to and except for the Survival Provisions, and Escrow Agent shall
forthwith return the Initial Deposit to Purchaser (subject to Purchaser's
obligation under Section 3.5.2 to return or certify the destruction of all
Third-Party Reports and information and Materials provided to Purchaser as a
pre-condition to the return of the Initial Deposit).  If Purchaser fails to
provide Seller with written notice of termination prior to the expiration of the
Feasibility Period in strict accordance with the notice provisions of this
Contract, Purchaser's right to terminate under this Section 3.2 shall be
permanently waived and this Contract shall remain in full force and effect, the
Deposit (including both the Initial Deposit and, when delivered in accordance
with Section 2.2.2, the Additional Deposit), except as expressly set forth
herein the contrary, shall be non-refundable, and Purchaser's obligation to
purchase the Property shall be non-contingent and unconditional except only for
satisfaction of the conditions expressly stated in Section 8.1.

3.3

Conduct of Investigation.  Purchaser shall not permit any mechanic's or
materialmen's liens or any other liens to attach to the Property by reason of
the performance of any work or the purchase of any materials by Purchaser or any
other party in connection with any Inspections conducted by or for Purchaser.
 Purchaser shall give notice to Seller a reasonable time prior to entry onto the
Property and shall permit Seller to have a representative present during all
Inspections conducted at the Property.  Purchaser shall take all reasonable
actions and implement all protections necessary to ensure that all actions taken
in connection with the investigations and inspections of the Property, and all
equipment, materials and substances generated, used or brought onto the Property
pose no material threat to the safety of persons or the environment and cause no
damage to the Property or other property of Seller or other persons.  All
information made available by Seller to Purchaser in accordance with this
Contract or obtained by Purchaser in the course of its Inspections shall be
treated as confidential information by Purchaser, and, prior to the purchase of
the Property by Purchaser, Purchaser shall use its commercially reasonable
efforts to prevent its Consultants from divulging such information to any
unrelated third parties except as reasonably necessary to third parties engaged
by Purchaser for the limited purpose of analyzing and investigating such
information for the purpose of consummating the transaction contemplated by this
Contract or any financing in connection therewith. The provisions of this
Section 3.3 shall survive the termination of this Contract, and if not so
terminated shall survive (except for the confidentiality provisions of this
Section 3.3) the Closing and delivery of the Deed to Purchaser.

3.4

Purchaser Indemnification.

3.4.1

Purchaser shall indemnify, hold harmless and, if requested by Seller (in
Seller's sole discretion), defend (with counsel approved by Seller) Seller,
together with Seller's affiliates, parent and subsidiary entities, successors,
assigns, partners, managers, members, employees, officers, directors, trustees,
shareholders, counsel, representatives, agents, Property Manager, Regional
Property Manager, and AIMCO (collectively, including Seller, "Seller's
Indemnified Parties"), from and against any and all damages, mechanics' liens,
liabilities, losses, demands, actions, causes of action, claims, costs and
expenses (including reasonable attorneys' fees, including the cost of in-house
counsel and appeals) (collectively, "Losses") arising from or related to
Purchaser's or its Consultants' entry onto the Property, and any Inspections or
other matters performed by Purchaser with respect to the Property during the
Feasibility Period or otherwise.  Purchaser shall, however, not be liable for
any damages incurred by Seller resulting from the mere discovery by Purchaser of
a pre-existing condition at or with regard to the Property; provided, however,
that, if Purchaser proceeds with acquisition of the Property after the
acquisition of the Feasibility Period, Purchaser shall accept the Property with
such pre-existing condition and assume any liabilities associated therewith.

3.4.2

Notwithstanding anything in this Contract to the contrary, Purchaser shall not
be permitted to perform any invasive tests on the Property without Seller's
prior written consent, which consent may be withheld in Seller's sole
discretion.  Further, Seller shall have the right, without limitation, to
disapprove any and all entries, surveys, tests (including, without limitation, a
Phase II environmental study of the Property), investigations and other matters
that in Seller's reasonable judgment could result in any injury to the Property
or breach of any contract, or expose Seller to any Losses or violation of
applicable law, or otherwise adversely affect the Property or Seller's interest
therein.  Purchaser shall use commercially reasonable efforts to minimize
disruption to Tenants in connection with Purchaser's or its Consultants'
activities pursuant to this Section.  No consent by the Seller to any such
activity shall be deemed to constitute a waiver by Seller or assumption of
liability or risk by Seller.  Purchaser hereby agrees to restore, at Purchaser's
sole cost and expense, the Property to the same condition existing immediately
prior to Purchaser's exercise of its rights pursuant to this Article 3.
 Purchaser shall maintain and cause its third party consultants to maintain (a)
casualty insurance and commercial general liability insurance with coverages of
not less than $1,000,000.00 for injury or death to any one person and
$3,000,000.00 for injury or death to more than one person and $1,000,000.00 with
respect to property damage, and (b) worker's compensation insurance for all of
their respective employees in accordance with the law of the state in which the
Property is located.  Purchaser shall deliver proof of the insurance coverage
required pursuant to this Section 3.4.2 to Seller (in the form of a certificate
of insurance) prior to the earlier to occur of (i) Purchaser's or Purchaser's
Consultants' entry onto the Property, or (ii) the expiration of 5 days after the
Effective Date.  The provisions of this Section 3.4 shall survive the
termination of this Contract, and if not so terminated, the Closing and delivery
of the Deed to Purchaser.

3.5

Property Materials.

3.5.1

To the extent the same exist and are in Seller's possession or reasonable
control (subject to Section 3.5.2), Seller agrees to make the documents set
forth on Schedule 3.5 (the "Materials") available at the Property for review and
copying by Purchaser at Purchaser's sole cost and expense.  In the alternative,
at Seller's option, Seller may deliver some or all of the Materials to
Purchaser, or make the same available to Purchaser on a secure web site
(Purchaser agrees that any item to be delivered by Seller under this Contract
shall be deemed delivered to the extent available to Purchaser on such secured
web site).  To the extent that Purchaser determines that any of the Materials
have not been made available or delivered to Purchaser pursuant to this Section
3.5.1, Purchaser shall notify Seller and Seller shall use commercially
reasonable efforts to deliver the same to Purchaser within 5 Business Days after
such notification is received by Seller; provided, however, that under no
circumstances will the Feasibility Period be extended and Buyer's sole remedy
will be to terminate this Contract pursuant to Section 3.2.

3.5.2

In providing such information and Materials to Purchaser, other than Seller's
Representations, Seller makes no representation or warranty, express, written,
oral, statutory, or implied, and all such representations and warranties are
hereby expressly excluded and disclaimed.  Any information and Materials
provided by Seller to Purchaser under the terms of the Limited Access Agreement
or this Contract is for informational purposes only and, together with all
Third-Party Reports, shall be returned by Purchaser to Seller (or the
destruction thereof shall be certified in writing by Purchaser to Seller) as a
condition to return of the Deposit to Purchaser (if Purchaser is otherwise
entitled to such Deposit pursuant to the terms of this Contract) if this
Contract is terminated for any reason.  Purchaser shall not in any way be
entitled to rely upon the accuracy of such information and Materials.  Purchaser
recognizes and agrees that the Materials and other documents and information
delivered or made available by Seller pursuant to the Limited Access Agreement
or this Contract may not be complete or constitute all of such documents which
are in Seller's possession or control, but are those that are readily available
to Seller after reasonable inquiry to ascertain their availability.  Purchaser
understands that, although Seller will use commercially reasonable efforts to
locate and make available the Materials and other documents required to be
delivered or made available by Seller pursuant to this Contract, Purchaser will
not rely on such Materials or other documents as being a complete and accurate
source of information with respect to the Property, and will instead in all
instances rely exclusively on its own Inspections and Consultants with respect
to all matters which it deems relevant to its decision to acquire, own and
operate the Property.

3.5.3

In addition to the items set forth on Schedule 3.5, no later than 3 Business
Days after the Effective Date, Seller shall deliver to Purchaser (or otherwise
make available to Purchaser as provided under Section 3.5.1) a rent roll for the
Property listing the move-in date, monthly base rent payable, lease expiration
date and unapplied security deposit for each Lease (the "Rent Roll").  The Rent
Roll shall be part of the Materials for all purposes under this Contract and
Seller makes no representations or warranties regarding the Rent Roll other than
the express representations or warranties regarding the Rent Roll other than the
express representations set forth in Section 6.1.7.  Seller shall update the
Rent Roll in accordance with Section 5.2.12.

3.5.4

In addition to the items set forth on Schedule 3.5, no later than 3 Business
Days after the Effective Date, Seller shall deliver to Purchaser (or otherwise
make available to Purchaser as provided under Section 3.5.1) a list of all
Property Contracts for the Property (the "Property Contracts List").  Seller
makes no representations or warranties regarding the Property Contracts List
other than the express representations set forth in Section 6.1.8.  Seller shall
update the Property Contracts List in accordance with Section 5.2.13.

3.5.5

The provisions of this Section 3.5 shall survive the Closing and delivery of the
Deed to Purchaser.

3.6

Property Contracts.  On or before the expiration of the Feasibility Period,
Purchaser may deliver written notice to Seller (the "Property Contracts Notice")
specifying any Property Contracts which Purchaser desires to terminate at the
Closing (the "Terminated Contracts"); provided that (a) the effective date of
such termination after Closing shall be subject to the express terms of such
Terminated Contracts (and, to the extent that the effective date of termination
of any Terminated Contract is after the Closing Date, Purchaser shall be deemed
to have assumed all of Seller's obligations under such Terminated Contract as of
the Closing Date), (b) if any such Property Contract cannot by its terms be
terminated, it shall be assumed by Purchaser and not be a Terminated Contract,
and (c) to the extent that any such Terminated Contract requires payment of a
penalty or premium for cancellation, Purchaser shall be solely responsible for
the payment of any such cancellation fees or penalties.  If Purchaser fails to
deliver the Property Contracts Notice on or before the expiration of the
Feasibility Period, there shall be no Terminated Contracts and Purchaser shall
assume all Property Contracts at the Closing.  To the extent that any Property
Contract to be assumed by Purchaser (including any Property Contract that,
because of advance notice requirements, will be temporarily assumed by Purchaser
pending the effective date of termination after the Closing Date) is assignable
but requires the applicable vendor to consent to the assignment or assumption of
the Property Contract by Seller to Purchaser, then, prior to the Closing,
Purchaser shall be responsible for obtaining from each applicable vendor a
consent (each a "Required Assignment Consent") to the assignment of the Property
Contract by Seller to Purchaser (and the assumption by Purchaser of all
obligations under such Property Contract).  Seller agrees to reasonably
cooperate, at no material cost to Seller, with Purchaser in obtaining such
Required Assignment Consents.  Purchaser shall indemnify, hold harmless and, if
requested by Seller (in Seller's sole discretion), defend (with counsel approved
by Seller) Seller's Indemnified Parties from and against any and all Losses
arising from or related to Purchaser's failure to obtain any Required Assignment
Consent.

ARTICLE IV
TITLE

4.1

Title Documents.  Seller has caused to be delivered to Purchaser a standard form
commitment for title insurance ("Title Commitment") for the Property in an
amount equal to the Purchase Price from Title Insurer for an owner's title
insurance policy (the "Title Policy") on the most recent standard American Land
Title Association form, together with copies of all instruments identified as
exceptions therein (together with the Title Commitment, referred to herein as
the "Title Documents").  Seller shall be responsible only for payment of the
basic premium for the Title Policy.  Purchaser shall be solely responsible for
payment of all other costs relating to procurement of the Title Commitment, the
Title Policy, and any requested endorsements.  

4.2

Survey.  Seller has delivered or made available at the Property the survey of
the Property by Smith-Roberts National Corporation dated January 12, 2007 (the
"Existing Survey") which to Seller's knowledge is in Seller's possession or
reasonable control (subject to Section 3.5.2).  Purchaser acknowledges and
agrees that delivery of the Existing Survey is subject to Section 3.5.2.  To the
extent that Purchaser desires that a new survey of the Property be prepared (or
that the Existing Survey be updated), Purchaser shall order such new or updated
survey of the Property at its sole cost and expense (such new or updated survey,
together with the Existing Survey, is referred to herein as the "Survey").

4.3

Termination Rights Related to Title Documents and Survey.  At the end of the
Feasibility Period, Purchaser shall be entitled to terminate this Contract in
accordance with Section 3.2 based on any matter disclosed by the Title Documents
or the Survey.  If Purchaser fails to give notice to terminate this Contract on
or before the Feasibility Period, Purchaser shall be deemed to have elected to
approve and irrevocably waived any objections to any matters covered by the
Title Documents or the Survey.,

4.4

Permitted Exceptions.  The Deed delivered pursuant to this Contract shall be
subject to the following, all of which shall be deemed "Permitted Exceptions":

4.4.1

All matters shown in the Title Documents and the Survey, other than (a) those
Objections, if any, which Seller has agreed to cure pursuant to the Response
Notice under Section 4.3, (b) mechanics' liens and taxes due and payable with
respect to the period preceding Closing, (c) the standard exception regarding
the rights of parties in possession, which shall be limited to those parties in
possession pursuant to the Leases, and (d) the standard exception pertaining to
taxes, which shall be limited to taxes and assessments payable in the year in
which the Closing occurs and subsequent taxes and assessments;

4.4.2

All Leases;

4.4.3

[Intentionally left blank];

4.4.4

Applicable zoning and governmental regulations and ordinances;

















4.4.5

Any defects in or objections to title to the Property, or title exceptions or
encumbrances, arising by, through or under Purchaser; and

4.4.6

The terms and conditions of this Contract.

4.5

Existing Deed of Trust.  It is understood and agreed that, whether or not
Purchaser gives an Objection Notice with respect thereto, any deeds of trust
and/or mortgages which secure the Note (collectively, the "Deed of Trust") or
other monetary liens voluntarily caused or created by Seller after the Effective
Date shall not be deemed Permitted Exceptions, whether Purchaser gives further
written notice of such or not, and shall, pursuant to Section 5.4.7, be paid
off, satisfied, discharged and/or cured from proceeds of the Purchase Price at
Closing.

4.6

Purchaser Financing.  Purchaser assumes full responsibility to obtain the funds
required for settlement, and Purchaser's acquisition of such funds shall not be
a contingency to the Closing.

ARTICLE V
CLOSING

5.1

Closing Date.  The Closing shall occur on March 30, 2007 (the "Closing Date")
through an escrow with Escrow Agent, whereby the Seller, Purchaser and their
attorneys need not be physically present at the Closing and may deliver
documents by overnight air courier or other means.  Notwithstanding the
foregoing to the contrary, Seller shall have the option by delivering written
notice to Purchaser on or before 5 days prior to the Closing Date, to extend the
Closing Date to a date after April 13, 2007, but not later than April 30, 2007.

5.2

Seller Closing Deliveries.  No later than 1 Business Day prior to the Closing
Date, Seller shall deliver to Escrow Agent, each of the following items:

5.2.1

Limited Warranty Deed (the "Deed") in the form attached as Exhibit B to
Purchaser, subject to the Permitted Exceptions.

5.2.2

A Bill of Sale in the form attached as Exhibit C.

5.2.3

A General Assignment in the form attached as Exhibit D (the "General
Assignment").

5.2.4

An Assignment of Leases and Security Deposits in the form attached as Exhibit E
(the "Leases Assignment").

5.2.5

A letter in the form attached hereto as Exhibit F prepared and signed by Seller
to each of the vendors under the Terminated Contracts  (Purchaser shall be
solely responsible for identifying each of the Terminated Contracts) informing
them of the termination of such Terminated Contract as of the Closing Date
(subject to any delay in the effectiveness of such termination pursuant to the
express terms of each applicable Terminated Contract) (the "Vendor
Terminations").

















5.2.6

A closing statement executed by Seller.

5.2.7

A title affidavit or at Seller's option an indemnity, as applicable, in the
customary form to enable Title Insurer to delete the standard exceptions to the
title insurance policy set forth in this Contract (other than matters
constituting any Permitted Exceptions and matters which are to be completed or
performed post-Closing) to be issued pursuant to the Title Commitment; provided
that such affidavit does not subject Seller to any greater liability, or impose
any additional obligations, other than as set forth in this Contract; and

5.2.8

A certification of Seller's non-foreign status pursuant to Section 1445 of the
Internal Revenue Code of 1986, as amended.

5.2.9

Resolutions, certificates of good standing,  and such other organizational
documents as Title Insurer shall reasonably require evidencing Seller's
authority to consummate this transaction.

5.2.10

A Sales Information Disclosure Form in the form promulgated by the Indiana
Department of Revenue executed by Seller.

5.2.11

Notification letters to all Tenants prepared and executed by Seller in the form
attached hereto as Exhibit G.

5.2.12

An updated Rent Roll reflecting the information required in Section 3.5.3
provided, however, that the content of such updated Rent Roll shall in no event
expand or modify the conditions to Purchaser's obligation to close as specified
under Section 8.1.

5.2.13

An updated Property Contracts List reflecting the information required in
Section 3.5.4, provided, however, that the content of such updated Property
Contracts List shall in no event expand or modify the conditions to Purchaser's
obligation to close as specified under Section 8.1.

5.3

Purchaser Closing Deliveries.  No later than 1 Business Day prior to the Closing
Date (except for the balance of the Purchase Price which is to be delivered at
the time specified in Section 2.2.4), Purchaser shall deliver to the Escrow
Agent (for disbursement to Seller upon the Closing) the following items with
respect to the Property being conveyed at such Closing:

5.3.1

The full Purchase Price (with credit for the Deposit), plus or minus the
adjustments or prorations required by this Contract.

5.3.2

A title affidavit (or at Purchaser's option an indemnity) pertaining to
Purchaser's activity on the Property prior to Closing, in the customary form to
enable Title Insurer to delete the standard exceptions to the title insurance
policy set forth in this Contract (other than matters constituting any Permitted
Exceptions and matters which are to be completed or performed post-Closing) to
be issued pursuant to the Title Commitment; provided that such affidavit does
not subject Purchaser to any greater liability, or impose any additional
obligations, other than as set forth in this Contract.

















5.3.3

Any declaration or other statement which may be required to be submitted to the
local assessor with respect to the terms of the sale of the Property.

5.3.4

A closing statement executed by Purchaser.

5.3.5

A countersigned counterpart of the General Assignment.

5.3.6

A countersigned counterpart of the Leases Assignment.

5.3.7

[intentionally left blank]

5.3.8

[intentionally left blank]

5.3.9

Any cancellation fees or penalties due to any vendor under any Terminated
Contract as a result of the termination thereof.

5.3.10

Resolutions, certificates of good standing, and such other organizational
documents as Title Insurer shall reasonably require evidencing Purchaser's
authority to consummate this transaction.

5.3.11

A Sales Information Disclosure Form in the form promulgated by the Indiana
Department of Revenue executed by Purchaser.

5.4

Closing Prorations and Adjustments.

5.4.1

General.  All normal and customarily proratable items, including, without
limitation, collected rents, operating expenses, personal property taxes, other
operating expenses and fees, shall be prorated as of the Closing Date, Seller
being charged or credited, as appropriate, for all of same attributable to the
period up to the Closing Date (and credited for any amounts paid by Seller
attributable to the period on or after the Closing Date, if assumed by
Purchaser) and Purchaser being responsible for, and credited or charged, as the
case may be, for all of the same attributable to the period on and after the
Closing Date.  Seller shall prepare a proration schedule (the "Proration
Schedule") of the adjustments described in this Section 5.4 prior to Closing.
 Such adjustments shall be paid by Purchaser to Seller (if the prorations result
in a net credit to Seller) or by Seller to Purchaser (if the prorations result
in a net credit to Purchaser), by increasing or reducing the cash to be paid by
Purchaser at Closing.

5.4.2

Operating Expenses.  All of the operating, maintenance, taxes (other than real
estate taxes, such as rental taxes), and other expenses incurred in operating
the Property that Seller customarily pays, and any other costs incurred in the
ordinary course of business for the management and operation of the Property,
shall be prorated on an accrual basis.  Seller shall pay all such expenses that
accrue prior to Closing and Purchaser shall pay all such expenses that accrue
from and after the Closing Date.

5.4.3

Utilities.  The final readings and final billings for utilities will be made if
possible as of the Closing Date, in which case Seller shall pay all such bills
as of the Closing Date and no proration shall be made at the Closing with
respect to utility bills.  Otherwise, a proration shall be made based upon the
parties' reasonable good faith estimate and a readjustment made within 30 days
after the Closing, if necessary.  Seller shall be entitled to the return of any
deposit(s) posted by it with any utility company, and Seller shall notify each
utility company serving the Property to terminate Seller's account, effective as
of noon on the Closing Date.

5.4.4

Real Estate Taxes.  Purchaser will assume and agree to be responsible for all
assessments for municipal improvements becoming a lien against the Property
after the Closing. Seller shall be responsible, and shall credit Purchaser, for
any real estate taxes allocable to the period up and until  the Closing so that
Seller shall be responsible, and credit Purchaser, for all real estate taxes for
the year 2006 (payable in 2007), and Seller’s prorata share of real estate taxes
for  the year 2007 (payable in 2008).  The real estate taxes and assessments
shall be determined by using the tax rate and valuation assessment existing at
the Closing Date if the applicable tax rate or assessment has not then been
determined.  Any taxes and assessments which are the responsibility of Seller
but which are not due and payable at the time of Closing shall be allowed to
Purchaser as a credit against the cash payment required on Closing, Purchaser
shall be responsible for paying such taxes and assessments as the same become
due and payable, and Seller shall not be further liable for such taxes.

5.4.5

Property Contracts.  Purchaser shall assume at Closing the obligations under the
Property Contracts assumed by Purchaser; however, operating expenses shall be
prorated under Section 5.4.2.

5.4.6

Leases.

5.4.6.1

All collected rent (whether fixed monthly rentals, additional rentals,
escalation rentals, retroactive rentals, operating cost pass-throughs or other
sums and charges payable by Tenants under the Leases), income and expenses from
any portion of the Property shall be prorated as of the Closing Date (prorated
for any partial month).  Purchaser shall receive all collected rent and income
attributable to dates from and after the Closing Date.  Seller shall receive all
collected rent and income attributable to dates prior to the Closing Date.
 Notwithstanding the foregoing, no prorations shall be made in relation to
either (a) non-delinquent rents which have not been collected as of the Closing
Date, or (b) delinquent rents existing, if any, as of the Closing Date (the
foregoing (a) and (b) referred to herein as the "Uncollected Rents").  In
adjusting for Uncollected Rents, no adjustments shall be made in Seller's favor
for rents which have accrued and are unpaid as of the Closing, but Purchaser
shall pay Seller such accrued Uncollected Rents as and when collected by
Purchaser.  Purchaser agrees to bill Tenants of the Property for all Uncollected
Rents and to take reasonable actions to collect Uncollected Rents.  From and
after the Closing, all rent (whether fixed monthly rentals, additional rentals,
escalation rentals, retroactive rentals, operating cost pass-throughs or other
sums and charges payable by Tenants under the Leases), income and expenses from
any portion of the Property shall be first applied to current rent owed to
Purchaser (including delinquent rent owed to Purchaser after Closing), then to
delinquent rents owed to Seller for periods prior to Closing.  After the
Closing, Seller shall continue to have the right, but not the obligation, in its
own name, to demand payment of and to collect Uncollected Rents owed to Seller
by any Tenant, which right shall include, without limitation, the right to
continue or commence legal actions or proceedings against any Tenant and the
delivery of the Leases Assignment shall not constitute a waiver by Seller of
such right; provided, however, that the foregoing right of Seller shall be
limited to actions seeking monetary damages and, in no event, shall Seller seek
to evict any Tenants in any action to collect Uncollected Rents.  Purchaser
agrees to cooperate with Seller in connection with all efforts by Seller to
collect such Uncollected Rents and to take all steps, whether before or after
the Closing Date, as may be necessary to carry out the intention of the
foregoing, including, without limitation, the delivery to Seller, within 7 days
after a written request, of any relevant books and records (including, without
limitation, rent statements, receipted bills and copies of tenant checks used in
payment of such rent), the execution of any and all consents or other documents,
and the undertaking of any act reasonably necessary for the collection of such
Uncollected Rents by Seller; provided, however, that Purchaser's obligation to
cooperate with Seller pursuant to this sentence shall not obligate Purchaser to
terminate any Tenant lease with an existing Tenant or evict any existing Tenant
from the Property.

5.4.6.2

At Closing, Purchaser shall receive a credit against the Purchase Price in an
amount equal to the received and unapplied balance of all cash (or cash
equivalent) Tenant Deposits, including, but not limited to, security, damage or
other refundable deposits or required to be paid by any of the Tenants to secure
their respective obligations under the Leases, together, in all cases, with any
interest payable to the Tenants thereunder as may be required by their
respective Tenant Lease or state law (the "Tenant Security Deposit Balance").
 Any cash (or cash equivalents) held by Seller which constitutes the Tenant
Security Deposit Balance shall be retained by Seller in exchange for the
foregoing credit against the Purchase Price and shall not be transferred by
Seller pursuant to this Contract (or any of the documents delivered at Closing),
but the obligation with respect to the Tenant Security Deposit Balance
nonetheless shall be assumed by Purchaser.  The Tenant Security Deposit Balance
shall not include any non-refundable deposits or fees paid by Tenants to Seller,
either pursuant to the Leases or otherwise.  Between the Effective Date and the
Closing Date, Seller shall not apply any Tenant Security Deposits against
delinquent rent of a Tenant unless such Tenant no longer occupies space at the
Property.

5.4.6.3

With respect to operating expenses, taxes, utility charges, other operating cost
pass-throughs, retroactive rental escalations, sums or charges payable by
Tenants under the Tenant Leases, to the extent that Seller has received as of
the Closing payments allocable to periods subsequent to Closing, the same shall
be properly prorated with an adjustment in favor of Purchaser, and Purchaser
shall receive a credit therefor at Closing.  With respect to any payments
received by Purchaser after the Closing allocable to Seller prior to Closing,
Purchaser shall promptly pay the same to Seller.

5.4.7

Existing Loan.  On the Closing Date, a sufficient amount of the proceeds of the
Purchase Price will be used to pay the outstanding principal balance of the Note
together with all interest accrued under the Note prior to the Closing Date (the
"Loan Payoff").  Purchaser acknowledges that any existing reserves, impounds and
other accounts maintained in connection with the Loan shall be released in Good
Funds to Seller at the Closing unless credited by Lender against the amount due
under the Note.

5.4.8

Insurance.  No proration shall be made in relation to insurance premiums and
insurance policies will not be assigned to Purchaser.

















5.4.9

Employees.  All of Seller's and Seller's manager's on-site employees shall have
their employment at the Property terminated as of the Closing Date.

5.4.10

Closing Costs.  Purchaser shall pay the cost of recording the Deed, any premiums
or fees required to be paid by Purchaser with respect to the Title Policy
pursuant to Section 4.1, and one-half of the customary closing costs of the
Escrow Agent.  Seller shall pay any transfer, sales, use, gross receipts or
similar taxes, the cost of recording any instruments required to discharge any
liens or encumbrances against the Property, the base premium for the Title
Policy to the extent required by Section 4.1, and one-half of the customary
closing costs of the Escrow Agent.

5.4.11

[Intentionally left blank].

5.4.12

Possession.  Possession of the Property, subject to the Leases, Property
Contracts which are not identified as Terminated Contracts during the
Feasibility Period (subject to the limitations of Section 3.6), and Permitted
Exceptions, shall be delivered to Purchaser at the Closing upon release from
escrow of all items to be delivered by Purchaser pursuant to Section 5.3,
including, without limitation, the Purchase Price.  To the extent reasonably
available to Seller, originals or copies of the Leases and Property Contracts,
lease files, warranties, guaranties, operating manuals, keys to the property,
and Seller's books and records (other than proprietary information)
(collectively, "Seller's Property-Related Files and Records") regarding the
Property shall be made available to Purchaser at the Property after the Closing.
 Prior to Closing, Seller shall be entitled to copy any of Seller's
Property-Related Files and Records, and, following Closing, shall be entitled to
retain such copies for Seller's own use.  With respect to any of Seller's
Related Files that are not copied pursuant to the foregoing sentence, if at any
time after Closing Purchaser desires to dispose of Seller's Property-Related
Files and Records, Purchaser must first provide Seller prior written notice (the
"Records Disposal Notice").  Seller shall have a period of 30 days after receipt
of the Records Disposal Notice to enter the Property (or such other location
where such records are then stored) and remove or copy those of Seller's
Property Related Files and Records that Seller desires to retain.  Survival.
 The provisions of this Section 5.4 shall survive the Closing and delivery of
the Deed to Purchaser.

5.5

Post Closing Adjustments.  In general, and except as provided in this Contract
or the Closing Documents, Seller shall be entitled to all income, and shall pay
all expenses, relating to the operation of the Property for the period prior to
the Closing Date and Purchaser shall be entitled to all income, and shall pay
all expenses, relating to the operation of the Property for the period
commencing on and after the Closing Date.  Purchaser or Seller may request that
Purchaser and Seller undertake to re-adjust any item on the Proration Schedule
(or any item omitted therefrom) in accordance with the provisions of Section 5.4
of this Contract; provided, however, that neither party shall have any
obligation to re-adjust any items (a) after the expiration of 60 days after
Closing, or (b) subject to such 60-day period, unless such items exceed
$5,000.00 in magnitude (either individually or in the aggregate).  The
provisions of this Section 5.5 shall survive the Closing and delivery of the
Deed to Purchaser.

















ARTICLE VI
REPRESENTATIONS AND WARRANTIES OF SELLER AND PURCHASER

6.1

Seller's Representations.  Except, in all cases, for any fact, information or
condition disclosed in the Title Documents, the Permitted Exceptions, the
Property Contracts, or the Materials, or which is otherwise known by Purchaser
prior to the Closing, Seller represents and warrants to Purchaser the following
(collectively, the "Seller's Representations") as of the Effective Date and as
of the Closing Date (provided that Purchaser's remedies if any such Seller's
Representations are untrue as of the Closing Date are limited to those set forth
in Section 8.1):

6.1.1

Seller is duly organized, validly existing and in good standing under the laws
of the state of its formation; and, subject to Section 8.2.4, has or at the
Closing shall have the entity power and authority to sell and convey the
Property and to execute the documents to be executed by Seller and prior to the
Closing will have taken as applicable, all corporate, partnership, limited
liability company or equivalent entity actions required for the execution and
delivery of this Contract, and the consummation of the transactions contemplated
by this Contract.  The compliance with or fulfillment of the terms and
conditions hereof will not conflict with, or result in a breach of, the terms,
conditions or provisions of, or constitute a default under, any contract to
which Seller is a party or by which Seller is otherwise bound, which conflict,
breach or default would have a material adverse affect on Seller's ability to
consummate the transaction contemplated by this Contract or on the Property.
 Subject to Section 8.2.4, this Contract is a valid, binding and enforceable
agreement against Seller in accordance with its terms;

6.1.2

Other than the Leases, the Property is not subject to any written lease executed
by Seller or, to Seller's knowledge, any other possessory interests of any
person.

6.1.3

Seller is not a "foreign person," as that term is used and defined in the
Internal Revenue Code, Section 1445, as amended;

6.1.4

Except for (a) any actions by Seller to evict Tenants under the Leases, or (b)
any matter covered by Seller's current insurance policy(ies), to Seller's
knowledge, there are no actions, proceedings, litigation or governmental
investigations or condemnation actions either pending or threatened against the
Property or the Seller;

6.1.5

To Seller's knowledge, Seller has not received any written notice from a
governmental agency of any uncured material violations of any federal, state,
county or municipal law, ordinance, order, regulation or requirement affecting
the Property; and

6.1.6

To Seller's knowledge, Seller has not received any written notice of any
material default by Seller under any of the Property Contracts that will not be
terminated on the Closing Date.

6.1.7

To the knowledge of Seller, the Rent Roll (as updated pursuant to Section
5.2.12) is accurate in all material respects.

6.1.8

To the knowledge of Seller, the Property Contracts List (as it may be updated up
to Closing and subject to the provisions of Section 7.1 herein) is accurate in
all material respects.  Notwithstanding the above representation, after Closing
should Purchaser accept the benefits of goods or services from a vendor that is
not listed on the Property Contracts List, Purchaser shall have no claim for
breach of Seller's representations under Section 6.1 or Section 8.1 and
Purchaser shall be deemed to have assumed all obligations and liabilities
relating to any applicable contracts or goods or services provided.

6.1.9

All penalty amounts required to be paid by AIMCO pursuant to the Consent
Agreement have been satisfied.

6.2

AS-IS.  Except for Seller's Representations, the Property is expressly purchased
and sold "AS IS," "WHERE IS," and "WITH ALL FAULTS."  The Purchase Price and the
terms and conditions set forth herein are the result of arm's-length bargaining
between entities familiar with transactions of this kind, and said price, terms
and conditions reflect the fact that Purchaser shall have the benefit of, and is
not relying upon, any information provided by Seller or Broker or statements,
representations or warranties, express or implied, made by or enforceable
directly against Seller or Broker, including, without limitation, any relating
to the value of the Property, the physical or environmental condition of the
Property, any state, federal, county or local law, ordinance, order or permit;
or the suitability, compliance or lack of compliance of the Property with any
regulation, or any other attribute or matter of or relating to the Property
(other than any covenants of title contained in the Deed conveying the Property
and Seller's Representations).  Purchaser agrees that Seller shall not be
responsible or liable to Purchaser for any defects, errors or omissions, or on
account of any conditions affecting the Property.  Purchaser, its successors and
assigns, and anyone claiming by, through or under Purchaser, hereby fully
releases Seller's Indemnified Parties from, and irrevocably waives its right to
maintain, any and all claims and causes of action that it or they may now have
or hereafter acquire against Seller's Indemnified Parties with respect to any
and all Losses arising from or related to any defects, errors, omissions or
other conditions affecting the Property.  Purchaser represents and warrants
that, as of the date hereof and as of the Closing Date, it has and shall have
reviewed and conducted such independent analyses, studies (including, without
limitation, environmental studies and analyses concerning the presence of lead,
asbestos, water intrusion and/or fungal growth and any resulting damage, PCBs
and radon in and about the Property), reports, investigations and inspections as
it deems appropriate in connection with the Property.  If Seller  provides or
has provided any documents, summaries, opinions or work product of consultants,
surveyors, architects, engineers, title companies, governmental authorities or
any other person or entity with respect to the Property, including, without
limitation, the offering prepared by Broker, Purchaser and Seller agree that
Seller has done so or shall do so only for the convenience of both parties,
Purchaser shall not rely thereon and the reliance by Purchaser upon any such
documents, summaries, opinions or work product shall not create or give rise to
any liability of or against Seller's Indemnified Parties.  Purchaser shall rely
only upon any title insurance obtained by Purchaser with respect to title to the
Property.  Purchaser acknowledges and agrees that no representation has been
made and no responsibility is assumed by Seller with respect to current and
future applicable zoning or building code requirements or the compliance of the
Property with any other laws, rules, ordinances or regulations, the financial
earning capacity or expense history of the Property, the continuation of
contracts, continued occupancy levels of the Property, or any part thereof, or
the continued occupancy by tenants of any Leases or, without limiting any of the
foregoing, occupancy at Closing.  Prior to Closing, Seller shall have the right,
but not the obligation, to enforce its rights against any and all Property
occupants, guests or tenants.  

















Purchaser agrees that the departure or removal, prior to Closing, of any of such
guests, occupants or tenants shall not be the basis for, nor shall it give rise
to, any claim on the part of Purchaser, nor shall it affect the obligations of
Purchaser under this Contract in any manner whatsoever; and Purchaser shall
close title and accept delivery of the Deed with or without such tenants in
possession and without any allowance or reduction in the Purchase Price under
this Contract.  Purchaser hereby releases Seller from any and all claims and
liabilities relating to the foregoing matters.  The provisions of this Section
6.2 shall survive the Closing and delivery of the Deed to Purchaser.

6.3

Survival of Seller's Representations.  Seller and Purchaser agree that Seller's
Representations shall survive Closing for a period of 6 months (the "Survival
Period").  Seller shall have no liability after the Survival Period with respect
to Seller's Representations contained herein except to the extent that Purchaser
has requested arbitration against Seller during the Survival Period for breach
of any of Seller's Representations.  Under no circumstances shall Seller be
liable to Purchaser for more than $250,000 in any individual instance or in the
aggregate for all breaches of Seller's Representations, nor shall Purchaser be
entitled to bring any claim for a breach of Seller's Representations unless the
claim for damages (either in the aggregate or as to any individual claim) by
Purchaser exceeds $5,000.  In the event that Seller breaches any representation
contained in Section 6.1 and Purchaser had knowledge of such breach prior to the
Closing Date, Purchaser shall be deemed to have waived any right of recovery,
and Seller shall not have any liability in connection therewith.

6.4

Definition of Seller's Knowledge.  Any representations and warranties made "to
the knowledge of Seller" shall not be deemed to imply any duty of inquiry.  For
purposes of this Contract, the term Seller's "knowledge" shall mean and refer
only to actual knowledge of the Designated Representative of the Seller and
shall not be construed to refer to the knowledge of any other partner, officer,
director, agent, employee or representative of the Seller, or any affiliate of
the Seller, or to impose upon such Designated Representative any duty to
investigate the matter to which such actual knowledge or the absence thereof
pertains, or to impose upon such Designated Representative any individual
personal liability.  As used herein, the term Designated Representative shall
refer to Kristine Rank who is the Regional Property Manager handling this
Property (the "Regional Property Manager").  

6.5

Representations And Warranties Of Purchaser.  For the purpose of inducing Seller
to enter into this Contract and to consummate the sale and purchase of the
Property in accordance herewith, Purchaser represents and warrants to Seller the
following as of the Effective Date and as of the Closing Date:

6.5.1

Purchaser is a limited liability company duly organized, validly existing and in
good standing under the laws of New York.

6.5.2

Purchaser, acting through any of its or their duly empowered and authorized
officers or members, has all necessary entity power and authority to own and use
its properties and to transact the business in which it is engaged, and has full
power and authority to enter into this Contract, to execute and deliver the
documents and instruments required of Purchaser herein, and to perform its
obligations hereunder; and no consent of any of Purchaser's partners, directors,
officers or members are required to so empower or authorize Purchaser.  The
compliance with or fulfillment of the terms and conditions hereof will not
conflict with, or result in a breach of, the terms, conditions or provisions of,
or constitute a default under, any contract to which Purchaser is a party or by
which Purchaser is otherwise bound, which conflict, breach or default would have
a material adverse affect on Purchaser's ability to consummate the transaction
contemplated by this Contract.  This Contract is a valid, binding and
enforceable agreement against Purchaser in accordance with its terms.

6.5.3

No pending or, to the knowledge of Purchaser, threatened litigation exists which
if determined adversely would restrain the consummation of the transactions
contemplated by this Contract or would declare illegal, invalid or non-binding
any of Purchaser's obligations or covenants to Seller.

6.5.4

Other than Seller's Representations, Purchaser has not relied on any
representation or warranty made by Seller or any representative of Seller
(including, without limitation, Broker) in connection with this Contract and the
acquisition of the Property.

6.5.5

The Broker and its affiliates do not, and will not at the Closing, have any
direct or indirect legal, beneficial, economic or voting interest in Purchaser
(or in an assignee of Purchaser, which pursuant to Section 13.3, acquires the
Property at the Closing), nor has Purchaser or any affiliate of Purchaser
granted (as of the Effective Date or the Closing Date) the Broker or any of its
affiliates any right or option to acquire any direct or indirect legal,
beneficial, economic or voting interest in Purchaser.

6.5.6

Purchaser is not a Prohibited Person.

6.5.7

To Purchaser's knowledge, none of its investors, affiliates or brokers or other
agents (if any), acting or benefiting in any capacity in connection with this
Contract is a Prohibited Person.

6.5.8

The funds or other assets Purchaser will transfer to Seller under this Contract
are not the property of, or beneficially owned, directly or indirectly, by a
Prohibited Person.

6.5.9

The funds or other assets Purchaser will transfer to Seller under this Contract
are not the proceeds of specified unlawful activity as defined by 18 U.S.C. §
1956(c)(7).

The provisions of this Section 6.5 shall survive the Closing and delivery of the
Deed to Purchaser.

ARTICLE VII
OPERATION OF THE PROPERTY

7.1

Leases and Property Contracts.  During the period of time from the Effective
Date to the Closing Date, in the ordinary course of business Seller may enter
into new Property Contracts, new Leases, renew existing Leases or modify,
terminate or accept the surrender or forfeiture of any of the Leases, modify any
Property Contracts, or institute and prosecute any available remedies for
default under any Lease or Property Contract without first obtaining the written
consent of Purchaser; provided, however, Seller agrees that any new or renewed
Leases shall not have a term in excess of 1 year (or such longer period of time
for which such Leases are entered into by Seller in the ordinary course of its
operation of the Property) without the prior written consent of Purchaser, which
consent shall not be unreasonably withheld, conditioned or delayed.  From the
period from the Effective Date  to the Closing Date, Seller shall only enter
into new Property Contracts that are terminable on 30 days prior written notice
without penalty or premium.

7.2

General Operation of Property.  Except as specifically set forth in this Article
7, Seller shall operate and maintain the Property after the Effective Date in
the ordinary course of business, and except as necessary in the Seller's sole
discretion to address (a) any life or safety issue at the Property or (b) any
other matter which in Seller's reasonable discretion materially adversely
affects the use, operation or value of the Property, Seller will not make any
material alterations to the Property or remove any material Fixtures and
Tangible Personal Property without the prior written consent of Purchaser which
consent shall not be unreasonably withheld, denied or delayed.

7.3

Liens.  Other than utility easements necessary for the operation of the Property
and temporary construction easements granted by Seller in the ordinary course of
business, Seller covenants that it will not voluntarily create or cause any
lien, utility easement or encumbrance to attach to the Property between the
Effective Date and the Closing Date (other than Leases and Property Contracts as
provided in Section 7.1) unless Purchaser approves such lien, utility easement
or encumbrance, which approval shall not be unreasonably withheld or delayed.
 If Purchaser approves any such subsequent lien, utility easement or
encumbrance, the same shall be deemed a Permitted Encumbrance for all purposes
hereunder.

ARTICLE VIII
CONDITIONS PRECEDENT TO CLOSING

8.1

Purchaser's Conditions to Closing.  Without limiting any of the rights of
Purchaser elsewhere provided for in this Contract, Purchaser's obligation to
close under this Contract, shall be subject to and conditioned upon the
fulfillment of each and all of the following conditions precedent:

8.1.1

All of the documents required to be delivered by Seller to Purchaser at the
Closing pursuant to the terms and conditions hereof shall have been delivered;

8.1.2

Each of Seller's Representations shall be true in all material respects as of
the Closing Date;

8.1.3

Seller shall have complied with, fulfilled and performed in all material
respects each of the covenants, terms and conditions to be complied with,
fulfilled or performed by Seller hereunder; and

8.1.4

Neither Seller nor Seller's general partner shall be a debtor in any bankruptcy
proceeding nor shall have been in the last 6 months a debtor in any bankruptcy
proceeding.


Notwithstanding anything to the contrary, there are no other conditions on
Purchaser's obligation to Close except as expressly set forth in this Section
8.1.  If any condition set forth in Sections 8.1.1, 8.1.3 or 8.1.4 is not met,
Purchaser may (a) waive any of the foregoing conditions and proceed to Closing
on the Closing Date with no offset or deduction from the Purchase Price, or (b)
if such failure constitutes a default by Seller, exercise any of its remedies
pursuant to Section 10.2.  If the condition set forth in Section 8.1.2 is not
met, Purchaser may, as its sole and exclusive remedy, (i) notify Seller of
Purchaser's election to terminate this Contract and receive a return of the
Deposit from the Escrow Agent, or (ii) waive such condition and proceed to
Closing on the Closing Date with no offset or deduction from the Purchase Price.
 

8.2

Seller's Conditions to Closing.  Without limiting any of the rights of Seller
elsewhere provided for in this Contract, Seller's obligation to close with
respect to conveyance of the Property under this Contract shall be subject to
and conditioned upon the fulfillment of each and all of the following conditions
precedent:

8.2.1

All of the documents and funds required to be delivered by Purchaser to Seller
at the Closing pursuant to the terms and conditions hereof shall have been
delivered;

8.2.2

Each of the representations, warranties and covenants of Purchaser contained
herein shall be true in all material respects as of the Closing Date;

8.2.3

Purchaser shall have complied with, fulfilled and performed in all material
respects each of the covenants, terms and conditions to be complied with,
fulfilled or performed by Purchaser hereunder;

8.2.4

Seller shall have received all consents, documentation and approvals necessary
to consummate and facilitate the transactions contemplated hereby, including,
without limitation, a tax free exchange pursuant to Section 13.19 (and the
amendment of Seller's (or Seller's affiliates') partnership or other
organizational documents in connection therewith), (a) from Seller's partners,
members, managers, shareholders or directors to the extent required by Seller's
(or Seller's affiliates') organizational documents, and (b) as required by law;
and

8.2.5

There shall not be pending or, to the knowledge of either Purchaser or Seller,
any litigation or threatened litigation which, if determined adversely, would
restrain the consummation of any of the transactions contemplated by this
Contract or declare illegal, invalid or nonbinding any of the covenants or
obligations of the Purchaser;

If any of the foregoing conditions to Seller's obligation to close with respect
to conveyance of the Property under this Contract are not met, Seller may (a)
waive any of the foregoing conditions and proceed to Closing on the Closing
Date, or (b) terminate this Contract,  and if such failure constitutes a default
by Purchaser, exercise any of its remedies under Section 10.1.  If Seller is
unable to close with respect to the conveyance of the Property under this
Contract as a result of a failure to meet the conditions in Section 8.2.4,
Purchaser shall be entitled to a return of Purchaser's Deposit.

















ARTICLE IX
BROKERAGE

9.1

Indemnity.  Seller represents and warrants to Purchaser that it has dealt only
with Sean M. Cunningham, CB Richard Ellis, 2415 East Camelback Road, 1st Floor,
Phoenix, Arizona 85016-4290 ("Broker") in connection with this Contract.  Seller
and Purchaser each represents and warrants to the other that, other than Broker,
it has not dealt with or utilized the services of any other real estate broker,
sales person or finder in connection with this Contract, and each party agrees
to indemnify, hold harmless, and, if requested in the sole and absolute
discretion of the indemnitee, defend (with counsel approved by the indemnitee)
the other party from and against all Losses relating to brokerage commissions
and finder's fees arising from or attributable to the acts or omissions of the
indemnifying party.  The provisions of this Section 9.1 shall survive the
termination of this Contract, and if not so terminated, the Closing and delivery
of the Deed to Purchaser.

9.2

Broker Commission.  If the Closing occurs, Seller agrees to pay Broker a
commission according to the terms of a separate contract.  Broker shall not be
deemed a party or third party beneficiary of this Contract.

9.3

Broker Signature Page.  As a condition to Seller's obligation to pay the
commission pursuant to Section 9.2, Broker shall execute the signature page for
Broker attached hereto solely for purposes of confirming the matters set forth
therein; provided, however, that (a) Broker's signature hereon shall not be a
prerequisite to the binding nature of this Contract on Purchaser and Seller, and
the same shall become fully effective upon execution by Purchaser and Seller,
and (b) the signature of Broker will not be necessary to amend any provision of
this Contract.

ARTICLE X
DEFAULTS AND REMEDIES

10.1

Purchaser Default.  If Purchaser defaults in its obligations hereunder to (a)
deliver the Initial Deposit or Additional Deposit (or any other deposit or
payment required of Purchaser hereunder), (b) deliver to the Seller the
deliveries specified under Section 5.3 on the date required thereunder, or (c)
deliver the Purchase Price at the time required by Section 2.2.4 and close on
the purchase of the Property on the Closing Date, then, immediately and without
notice or cure, Purchaser shall forfeit the Deposit, and the Escrow Agent shall
deliver the Deposit to Seller, and neither party shall be obligated to proceed
with the purchase and sale of the Property.  If, Purchaser defaults in any of
its other representations, warranties or obligations under this Contract, and
such default continues for more than 10 days after written notice from Seller,
then Purchaser shall forfeit the Deposit, and the Escrow Agent shall deliver the
Deposit to Seller, and neither party shall be obligated to proceed with the
purchase and sale of the Property.  The Deposit is liquidated damages and
recourse to the Deposit is, except for Purchaser's indemnity and confidentiality
obligations hereunder, Seller's sole and exclusive remedy for Purchaser's
failure to perform its obligation to purchase the Property or breach of a
representation or warranty.  Seller expressly waives the remedies of specific
performance and additional damages for such default by Purchaser.  SELLER AND
PURCHASER ACKNOWLEDGE THAT SELLER'S DAMAGES WOULD BE DIFFICULT TO DETERMINE, AND
THAT THE DEPOSIT IS A REASONABLE ESTIMATE OF SELLER'S DAMAGES RESULTING FROM A
DEFAULT BY PURCHASER IN ITS OBLIGATION TO PURCHASE THE PROPERTY.  SELLER AND
PURCHASER FURTHER AGREE THAT THIS SECTION 10.1 IS INTENDED TO AND DOES LIQUIDATE
THE AMOUNT OF DAMAGES DUE SELLER, AND SHALL BE SELLER'S EXCLUSIVE REMEDY AGAINST
PURCHASER, BOTH AT LAW AND IN EQUITY, ARISING FROM OR RELATED TO A BREACH BY
PURCHASER OF ITS OBLIGATION TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY THIS
CONTRACT, OTHER THAN WITH RESPECT TO PURCHASER'S INDEMNITY AND CONFIDENTIALITY
OBLIGATIONS HEREUNDER.

10.2

Seller Default.  If Seller, prior to the Closing, defaults in its
representations, warranties, covenants, or obligations under this Contract,
including to sell the Property as required by this Contract and such default
continues for more than 10 days after written notice from Purchaser, then, at
Purchaser's election and as Purchaser's sole and exclusive remedy, either (a)
this Contract shall terminate, and all payments and things of value, including
the Deposit, provided by Purchaser hereunder shall be returned to Purchaser
(subject to Purchaser's obligation under Section 3.5.2 to return or certify the
destruction of all Third-Party Reports and information and Materials provided to
Purchaser as a pre-condition to the return of the Deposit) and Purchaser may
recover, as its sole recoverable damages (but without limiting its right to
receive a refund of the Deposit), its direct and actual out-of-pocket expenses
and costs (documented by paid invoices to third parties) in connection with this
transaction, which damages shall not exceed $50,000 in aggregate, or (b)
Purchaser may seek specific performance of Seller's obligation to deliver the
Deed pursuant to this Contract (but not damages).  Purchaser agrees that it
shall promptly deliver to Seller an assignment, without recourse, of all of
Purchaser's right, title and interest in and to (together with possession of)
all plans, studies, surveys, reports, and other materials paid for with the
out-of-pocket expenses reimbursed by Seller pursuant to the foregoing sentence.
 SELLER AND PURCHASER FURTHER AGREE THAT THIS SECTION 10.2 IS INTENDED TO AND
DOES LIMIT THE AMOUNT OF DAMAGES DUE PURCHASER AND THE REMEDIES AVAILABLE TO
PURCHASER, AND SHALL BE PURCHASER'S EXCLUSIVE REMEDY AGAINST SELLER, BOTH AT LAW
AND IN EQUITY ARISING FROM OR RELATED TO A BREACH BY SELLER OF ITS
REPRESENTATIONS, WARRANTIES, OR COVENANTS OR ITS OBLIGATION TO CONSUMMATE THE
TRANSACTIONS CONTEMPLATED BY THIS CONTRACT.  UNDER NO CIRCUMSTANCES MAY
PURCHASER SEEK OR BE ENTITLED TO RECOVER ANY SPECIAL, CONSEQUENTIAL, PUNITIVE,
SPECULATIVE OR INDIRECT DAMAGES, ALL OF WHICH PURCHASER SPECIFICALLY WAIVES,
FROM SELLER FOR ANY BREACH BY SELLER, OF ITS REPRESENTATIONS, WARRANTIES OR
COVENANTS OR ITS OBLIGATIONS UNDER THIS CONTRACT.  PURCHASER SPECIFICALLY WAIVES
THE RIGHT TO FILE ANY LIS PENDENS OR ANY LIEN AGAINST THE PROPERTY UNLESS AND
UNTIL IT HAS IRREVOCABLY ELECTED TO SEEK SPECIFIC PERFORMANCE OF THIS CONTRACT
AND HAS FILED AN ACTION SEEKING SUCH REMEDY.

















ARTICLE XI
RISK OF LOSS OR CASUALTY

11.1

Major Damage.  In the event that the Property is damaged or destroyed by fire or
other casualty prior to Closing, and the cost of repair is more than $250,000,
then Seller shall have no obligation to repair such damage or destruction and
shall notify Purchaser in writing of such damage or destruction (the "Damage
Notice").  Within 10 days after Purchaser's receipt of the Damage Notice,
Purchaser may elect at its option to terminate this Contract by delivering
written notice to Seller and receive a return of the Deposit from the Escrow
Agent.  In the event Purchaser fails to terminate this Contract within the
foregoing 10-day period, this transaction shall be closed in accordance with the
terms of this Contract for the full Purchase Price, notwithstanding any such
damage or destruction, and Purchaser shall, at Closing, execute and deliver an
assignment and assumption (in a form prepared by Seller and reasonably
acceptable to Purchaser) of Seller's rights and obligations with respect to the
insurance claim and related to such casualty, and thereafter Purchase shall
receive all remaining insurance proceeds pertaining to such claim (plus a credit
against the Purchase Price at Closing in the amount of (i) any deductible
payable by Seller in connection therewith; and (ii) any insurance proceeds
previously paid to Seller in connection with such damage or destruction, and not
spent by Seller for demolition, site cleaning, restoration or other repairs).

11.2

Minor Damage.  In the event that the Property is damaged or destroyed by fire or
other casualty prior to the Closing, and the cost of repair is equal to or less
than $250,000, this transaction shall be closed in accordance with the terms of
this Contract, notwithstanding the damage or destruction; provided, however,
Seller shall make such repairs to the extent of any recovery from insurance
carried on the Property if such repairs can be reasonably effected before the
Closing.  Subject to Section 11.3, if Seller is unable to effect such repairs
prior to Closing, then Purchaser shall, at Closing, execute and deliver an
assignment and assumption (in a form prepared by Seller and reasonably
acceptable to Purchaser) of Seller's rights and obligations with respect to the
insurance claim and related to such casualty, and thereafter Purchase shall
receive all remaining insurance proceeds pertaining to such claim (plus a credit
against the Purchase Price at Closing in the amount of (i) any deductible
payable by Seller in connection therewith; and (ii) any insurance proceeds
previously paid to Seller in connection with such damage or destruction, and not
spent by Seller for demolition, site cleaning, restoration or other repairs). If
the damage or destruction is not covered by insurance, then Seller shall either
repair the damage or provide a reasonable credit against the Purchase Price.

11.3

Repairs.  To the extent that Seller elects to commence any repair, replacement
or restoration of the Property prior to Closing, then Seller shall be entitled
to receive and apply available insurance proceeds to any portion of such repair,
replacement or restoration completed or installed prior to Closing, with
Purchaser being responsible for completion of such repair, replacement or
restoration after Closing from the balance of any available insurance proceeds.
 To the extent that any repair, replacement or restoration of a casualty has
been commenced prior to Closing, then the Property Contracts shall include, and
Purchaser shall assume at Closing, all construction and other contracts entered
into by Seller in connection with such repair, replacement or restoration,
provided that Purchaser shall have approved, in writing, such construction or
other contracts, such approval not to be unreasonably withheld or delayed.  The
provisions of this Section 11.3 shall survive the Closing and delivery of the
Deed to Purchaser.

















ARTICLE XII
EMINENT DOMAIN

12.1

Eminent Domain.  In the event that, at the time of Closing, any material part of
the Property is (or previously has been) acquired, or is about to be acquired,
by any governmental agency by the powers of eminent domain or transfer in lieu
thereof (or in the event that at such time there is any notice of any such
acquisition or intent to acquire by any such governmental agency), Purchaser
shall have the right, at Purchaser's option, to terminate this Contract by
giving written notice within 10 days after Purchaser's receipt from Seller of
notice of the occurrence of such event, and if Purchaser so terminates this
Contract, Purchaser shall recover the Deposit hereunder (subject to Purchaser's
obligation under Section 3.5.2 to return or certify the destruction of all
Third-Party Reports and information and Materials provided to Purchaser as a
pre-condition to the return of the Deposit).  If Purchaser fails to terminate
this Contract within such 10-day period, this transaction shall be closed in
accordance with the terms of this Contract for the full Purchase Price and
Purchaser shall receive the full benefit of any condemnation award.  It is
expressly agreed between the parties hereto that this section shall in no way
apply to customary dedications for public purposes which may be necessary for
the development of the Property.

ARTICLE XIII
MISCELLANEOUS

13.1

Binding Effect of Contract.  This Contract shall not be binding on either party
until executed by both Purchaser and Seller.  As provided in Section 2.3.5 and
Section 9.3 above, neither the Escrow Agent's nor the Broker's execution of this
Contract shall be a prerequisite to its effectiveness.

13.2

Exhibits And Schedules.  All Exhibits and Schedules annexed hereto, are a part
of this Contract for all purposes.

13.3

Assignability.  This Contract is not assignable by Purchaser without first
obtaining the prior written approval of the Seller, except that Purchaser may
assign this Contract to one or more entities so long as (a) Purchaser is an
affiliate of the purchasing entity(ies), (b) Purchaser is not released from its
liability hereunder, and (c) Purchaser provides written notice to Seller of any
proposed assignment no later than 10 days prior to the Closing Date.  As used
herein, an affiliate is a person or entity controlled by, under common control
with, or controlling another person or entity.

13.4

Binding Effect.  Subject to Section 13.3, this Contract shall be binding upon
and inure to the benefit of Seller and Purchaser, and their respective
successors, heirs and permitted assigns.

13.5

Captions.  The captions, headings, and arrangements used in this Contract are
for convenience only and do not in any way affect, limit, amplify, or modify the
terms and provisions hereof.

















13.6

Number And Gender Of Words.  Whenever herein the singular number is used, the
same shall include the plural where appropriate, and words of any gender shall
include each other gender where appropriate.

13.7

Notices.  All notices, demands, requests and other communications required or
permitted hereunder shall be in writing, and shall be (a) personally delivered
with a written receipt of delivery; (b) sent by a nationally-recognized
overnight delivery service requiring a written acknowledgement of receipt or
providing a certification of delivery or attempted delivery; (c) sent by
certified or registered mail, return receipt requested; or (d) sent by confirmed
facsimile transmission with an original copy thereof transmitted to the
recipient by one of the means described in subsections (a) through (c) no later
than 3 Business Days thereafter.  All notices shall be deemed effective when
actually delivered as documented in a delivery receipt; provided, however, that
if the notice was sent by overnight courier or mail as aforesaid and is
affirmatively refused or cannot be delivered during customary business hours by
reason of the absence of a signatory to acknowledge receipt, or by reason of a
change of address with respect to which the addressor did not have either
knowledge or written notice delivered in accordance with this paragraph, then
the first attempted delivery shall be deemed to constitute delivery.  Each party
shall be entitled to change its address for notices from time to time by
delivering to the other party notice thereof in the manner herein provided for
the delivery of notices.  All notices shall be sent to the addressee at its
address set forth following its name below:

To Purchaser:

The Embassy Group, LLC
3 College Road, Suite 104
Airmont, New York  10952
Attention:  David Willner
Telephone:  845-504-3151
Facsimile:  845-371-7516
david@theembassygroupllc.com

with copy to:

Silberberg & Klein LLP
4553 Route 9 North
Howell, New Jersey  07731
Attn:  Morris Silberberg, Esq.
Telephone:  732-367-9500
Facsimile:  732-367-9495
msilberberg@sklawgroup.com

















To Seller:

VMS National Properties Joint Venture
c/o AIMCO
4582 South Ulster Street Parkway
Suite 1100
Denver, Colorado  80237
Attention:  Kris Vercauteren
Telephone:  303-691-4345
Facsimile:  303-378-7832
kris.vercauteren@aimco.com

And:

c/o AIMCO
4582 South Ulster Street Parkway
Suite 1100
Denver, Colorado  80237
Attention:  Mr. Harry Alcock
Telephone:  303-691-4344
Facsimile:  303-300-3282

with copy to:

AIMCO
4582 South Ulster Street Parkway
Suite 1100
Denver, Colorado  80237
Attention:  John Spiegleman, Esq., Senior Vice President
Telephone: 303-691-4303
Facsimile:  303-300-3260
john.spiegleman@aimco.com

and a copy to:

Brownstein Hyatt & Farber, P.C.
410 17th Street, 22nd Floor
Denver, Colorado  80202
Attention:  Joshua J. Widoff, Esq., and Catherine C. Gale, Esq.
Telephone: 303-223-1100
Facsimile:  303-223-1111
jwidoff@bhfs.com and cgale@bhfs.com

Any notice required hereunder to be delivered to the Escrow Agent shall be
delivered in accordance with above provisions as follows:

















Stewart Title Guaranty Company
1980 Post Oak Boulevard, Suite 610
Houston, Texas  77056
Attention:  Wendy Howell, National Commercial Closing Specialist
Telephone:  800-729-1906
whowell@stewart.com

Unless specifically required to be delivered to the Escrow Agent pursuant to the
terms of this Contract, no notice hereunder must be delivered to the Escrow
Agent in order to be effective so long as it is delivered to the other party in
accordance with the above provisions.

13.8

Governing Law And Venue.  The laws of the State of Indiana shall govern the
validity, construction, enforcement, and interpretation of this Contract, unless
otherwise specified herein except for the conflict of laws provisions thereof.
 Subject to Section 13.25, all claims, disputes and other matters in question
arising out of or relating to this Contract, or the breach thereof, shall be
decided by proceedings instituted and litigated in a court of competent
jurisdiction in the state in which the Property is situated, and the parties
hereto expressly consent to the venue and jurisdiction of such court.

13.9

Entire Agreement.  This Contract embodies the entire Contract between the
parties hereto concerning the subject matter hereof and supersedes all prior
conversations, proposals, negotiations, understandings and contracts, whether
written or oral.

13.10

Amendments.  This Contract shall not be amended, altered, changed, modified,
supplemented or rescinded in any manner except by a written contract executed by
all of the parties; provided, however, that, (a) as provided in Section 2.3.5
above, the signature of the Escrow Agent shall not be required as to any
amendment of this Contract other than an amendment of Section 2.3, and (b) as
provided in Section 9.3 above, the signature of the Broker shall not be required
as to any amendment of this Contract.

13.11

Severability.  In the event that any part of this Contract shall be held to be
invalid or unenforceable by a court of competent jurisdiction, such provision
shall be reformed, and enforced to the maximum extent permitted by law.  If such
provision cannot be reformed, it shall be severed from this Contract and the
remaining portions of this Contract shall be valid and enforceable.

13.12

Multiple Counterparts/Facsimile Signatures.  This Contract may be executed in a
number of identical counterparts.  This Contract may be executed by facsimile
signatures which shall be binding on the parties hereto, with original
signatures to be delivered as soon as reasonably practical thereafter.

13.13

Construction.  No provision of this Contract shall be construed in favor of, or
against, any particular party by reason of any presumption with respect to the
drafting of this Contract; both parties, being represented by counsel, having
fully participated in the negotiation of this instrument.

13.14

Confidentiality.  Purchaser shall not disclose the terms and conditions
contained in this Contract and shall keep the same confidential, provided that
Purchaser may disclose the terms and conditions of this Contract (a) as required
by law, (b) to consummate the terms of this Contract, or any financing relating
thereto, or (c) to Purchaser's or Seller's lenders, attorneys and accountants.
 Any information and Materials provided by Seller to Purchaser hereunder are
confidential and Purchaser shall be prohibited from making such information
public to any other person or entity other than its agents and legal
representatives, without Seller's prior written authorization, which may be
granted or denied in Seller's sole discretion.  Unless and until the Closing
occurs, Purchaser shall not market the Property (or any portion thereof) to any
prospective purchaser or lessee without the prior written consent of Seller,
which consent may be withheld in Seller's sole discretion.  Notwithstanding the
provisions of Section 13.9, Purchaser agrees that the covenants, restrictions
and agreements of Purchaser contained in any confidentiality agreement executed
by Purchaser prior to the Effective Date shall survive the execution of this
Contract and shall not be superseded hereby.

13.15

Time Of The Essence.  It is expressly agreed by the parties hereto that time is
of the essence with respect to this Contract.

13.16

Waiver.  No delay or omission to exercise any right or power accruing upon any
default, omission, or failure of performance hereunder shall impair any right or
power or shall be construed to be a waiver thereof, but any such right and power
may be exercised from time to time and as often as may be deemed expedient.  No
waiver, amendment, release, or modification of this Contract shall be
established by conduct, custom, or course of dealing and all waivers must be in
writing and signed by the waiving party.

13.17

Attorneys Fees.  In the event either party hereto commences litigation or
arbitration against the other to enforce its rights hereunder, the substantially
[local counsel issue] prevailing party in such litigation shall be entitled to
recover from the other party its reasonable attorneys' fees and expenses
incidental to such litigation and arbitration, including the cost of in-house
counsel and any appeals.

13.18

Time Periods.  Should the last day of a time period fall on a weekend or legal
holiday, the next Business Day thereafter shall be considered the end of the
time period.

13.19

1031 Exchange.  Seller and Purchaser acknowledge and agree that the purchase and
sale of the Property may be part of a tax-free exchange under Section 1031 of
the Code for either Purchaser or Seller.  Each party hereby agrees to take all
reasonable steps on or before the Closing Date to facilitate such exchange if
requested by the other party, provided that (a) no party making such
accommodation shall be required to acquire any substitute property, (b) such
exchange shall not affect the representations, warranties, liabilities and
obligations of the parties to each other under this Contract, (c) no party
making such accommodation shall incur any additional cost, expense or liability
in connection with such exchange (other than expenses of reviewing and executing
documents required in connection with such exchange), and (d) no dates in this
Contract will be extended as a result thereof.  Notwithstanding anything to the
contrary contained in the foregoing, if Seller so elects to close the transfer
of the Property as an exchange, then (i) Seller, at its sole option, may
delegate its obligations to transfer the Property under this Contract, and may
assign its rights to receive the Purchase Price from Purchaser, to a deferred
exchange intermediary (an "Intermediary") or to an exchange accommodation
titleholder, as the case may be; (ii) such delegation and assignment shall in no
way reduce, modify or otherwise affect the obligations of Seller pursuant to
this Contract; (iii) Seller shall remain fully liable for its obligations under
this Contract as if such delegation and assignment shall not have taken place;
(iv) Intermediary or exchange accommodation titleholder, as the case may be,
shall have no liability to Purchaser; and (v) the closing of the transfer of the
Property to Purchaser shall be undertaken by direct deed from Seller (or, if
applicable, from other affiliates of Seller whom Seller will cause to execute
such deeds) to Purchaser or to exchange accommodation titleholder, as the case
may be. Notwithstanding anything to the contrary contained in the foregoing, if
Purchaser so elects to close the acquisition of the Property as an exchange,
then (i) Purchaser, at its sole option, may delegate its obligations to acquire
the Property under this Contract, and may assign its rights to receive the
Property from Seller, to an Intermediary or to an exchange accommodation
titleholder, as the case may be; (ii) such delegation and assignment shall in no
way reduce, modify or otherwise affect the obligations of Purchaser pursuant to
this Contract; (iii) Purchaser shall remain fully liable for its obligations
under this Contract as if such delegation and assignment shall not have taken
place; (iv) Intermediary or exchange accommodation titleholder, as the case may
be, shall have no liability to Seller; and (v) the closing of the acquisition of
the Property by Purchaser or the exchange accommodation titleholder, as the case
may be, shall be undertaken by direct deed from Seller (or, if applicable, from
other affiliates of Seller whom Seller will cause to execute such deeds) to
Purchaser (or to exchange accommodation titleholder, as the case may be).  

13.20

No Personal Liability of Officers, Trustees or Directors of Seller's Partners.
 Purchaser acknowledges that this Contract is entered into by Seller which is an
Illinois joint venture, and Purchaser agrees that none of Seller's Indemnified
Parties shall have any personal liability under this Contract or any document
executed in connection with the transactions contemplated by this Contract.

13.21

No Exclusive Negotiations.  Seller shall have the right, at all times prior to
the expiration of the Feasibility Period, to solicit backup offers and enter
into discussions, negotiations, or any other communications concerning or
related to the sale of the Property with any third-party; provided, however,
that such communications are subject to the terms of this Contract, and that
Seller shall not enter into any contract or binding Contract with a third-party
for the sale of the Property unless such Contract is contingent on the
termination of this Contract without the Property having been conveyed to
Purchaser.

13.22

ADA Disclosure.  Purchaser acknowledges that the Property may be subject to the
federal Americans With Disabilities Act (the "ADA") and the federal Fair Housing
Act (the "FHA").  The ADA requires, among other matters, that tenants and/or
owners of "public accommodations" remove barriers in order to make the Property
accessible to disabled persons and provide auxiliary aids and services for
hearing, vision or speech impaired persons.  Subject to Section 6.1.5 Seller
makes no warranty, representation or guarantee of any type or kind with respect
to the Property's compliance with the ADA or the FHA (or any similar state or
local law), and Seller expressly disclaims any such representation.

13.23

No Recording.  Purchaser shall not cause or allow this Contract or any contract
or other document related hereto, nor any memorandum or other evidence hereof,
to be recorded or become a public record without Seller's prior written consent,
which consent may be withheld at Seller's sole discretion.  If the Purchaser
records this Contract or any other memorandum or evidence thereof, Purchaser
shall be in default of its obligations under this Contract.  Purchaser hereby
appoints the Seller as Purchaser's attorney-in-fact to prepare and record any
documents necessary to effect the nullification and release of the Contract or
other memorandum or evidence thereof from the public records.  This appointment
shall be coupled with an interest and irrevocable.

13.24

Relationship of Parties.  Purchaser and Seller acknowledge and agree that the
relationship established between the parties pursuant to this Contract is only
that of a seller and a purchaser of property.  Neither Purchaser nor Seller is,
nor shall either hold itself out to be, the agent, employee, joint venturer or
partner of the other party.

13.25

Dispute Resolution.  Any controversy, dispute, or claim of any nature arising
out of, in connection with, or in relation to the interpretation, performance,
enforcement or breach of this Contract (and any closing document executed in
connection herewith), including any claim based on contract, tort or statute,
shall be resolved at the written request of any party to this Contract by
binding arbitration.  The arbitration shall be administered in accordance with
the then current Commercial Arbitration Rules of the American Arbitration
Association.  Any matter to be settled by arbitration shall be submitted to the
American Arbitration Association in the state in which the Property is located.
 The parties shall attempt to designate one arbitrator from the American
Arbitration Association.  If they are unable to do so within 30 days after
written demand therefor, then the American Arbitration Association shall
designate an arbitrator.  The arbitration shall be final and binding, and
enforceable in any court of competent jurisdiction.  The arbitrator shall award
attorneys' fees (including those of in-house counsel) and costs to the
prevailing party and charge the cost of arbitration to the party which is not
the prevailing party.  Notwithstanding anything herein to the contrary, this
Section 13.25 shall not prevent Purchaser or Seller from seeking and obtaining
equitable relief on a temporary or permanent basis, including, without
limitation, a temporary restraining order, a preliminary or permanent injunction
or similar equitable relief, from a court of competent jurisdiction located in
the state in which the Property is located (to which all parties hereto consent
to venue and jurisdiction) by instituting a legal action or other court
proceeding in order to protect or enforce the rights of such party under this
Contract or to prevent irreparable harm and injury.  The court's jurisdiction
over any such equitable matter, however, shall be expressly limited only to the
temporary, preliminary, or permanent equitable relief sought; all other claims
initiated under this Contract between the parties hereto shall be determined
through final and binding arbitration in accordance with this Section 13.25.

13.26

AIMCO Marks.  Purchaser agrees that Seller, the Property Manager or AIMCO, or
their respective affiliates, are the sole owners of all right, title and
interest in and to the AIMCO Marks (or have the right to use such AIMCO Marks
pursuant to license agreements with third parties) and that no right, title or
interest in or to the AIMCO Marks is granted, transferred, assigned or conveyed
as a result of this Contract.  Purchaser further agrees that Purchaser will not
use the AIMCO Marks for any purpose.

13.27

Non-Solicitation of Employees.  Purchaser acknowledges and agrees that, without
the express written consent of Seller, neither Purchaser nor any of Purchaser's
employees, affiliates or agents shall solicit any of Seller's employees or any
employees located at the Property (or any of Seller's affiliates' employees
located at any property owned by such affiliates) for potential employment.

13.28

Survival.  Except for (a) all of the provisions of this Article 13 (other than
Section 13.19 and 13.21), and (b) any provision of this Contract which expressly
states that it shall so survive, and (c) any payment obligation of Purchaser
under this Contract (the foregoing (a), (b) and (c) referred to herein as the
"Survival Provisions"), none of the terms and provisions of this Contract shall
survive the termination of this Contract, and, if the Contract is not so
terminated, all of the terms and provisions of this Contract (other than the
Survival Provisions) shall be merged into the Closing documents and shall not
survive Closing.

13.29

Multiple Purchasers.  As used in this Contract, the term "Purchaser" means all
entities acquiring any interest in the Property at the Closing, including,
without limitation, any assignee(s) of the original Purchaser pursuant to
Section 13.3 of this Contract.  In the event that "Purchaser" has any
obligations or makes any covenants, representations or warranties under this
Contract, the same shall be made jointly and severally by all entities being a
Purchaser hereunder.  In the event that Seller receives notice from any entity
being a Purchaser hereunder, the same shall be deemed to constitute notice from
all entities being a Purchaser hereunder.  In the event that any entity being a
Purchaser hereunder takes any action, breaches any obligation or otherwise acts
pursuant to the terms of this Contract, the same shall be deemed to be the
action of the other entity(ies) being a Purchaser hereunder and the action of
"Purchaser" under this Contract.  In the event that Seller is required to give
notice or take action with respect to Purchaser under this Contract, notice to
any entity being a Purchaser hereunder or action with respect to any entity
being a Purchaser hereunder shall be a notice or action to all entities being a
Purchaser hereunder.  In the event that any entity being a Purchaser hereunder
desires to bring an action or arbitration against Seller, such action must be
joined by all entities being a Purchaser hereunder in order to be effective.  In
the event that there is any agreement by Seller to pay any amount pursuant to
this Contract to Purchaser under any circumstance, that amount shall be deemed
maximum aggregate amount to be paid to all parties being a Purchaser hereunder
and not an amount that can be paid to each party being a Purchaser hereunder.
 In the event that Seller is required to return the Initial Deposit, Additional
Deposit or other amount to Purchaser, Seller shall return the same to any entity
being a Purchaser hereunder and, upon such return, shall have no further
liability to any other entity being a Purchaser hereunder for such amount.  The
foregoing provisions also shall apply to any documents, including, without
limitation, the General Assignment and Assumption and the Assignment and
Assumption of Leases and Security Deposits, executed in connection with this
Contract and the transaction(s) contemplated hereby.

ARTICLE XIV
LEAD–BASED PAINT DISCLOSURE

14.1

Disclosure.  Seller and Purchaser hereby acknowledge delivery of the Lead Based
Paint Disclosure attached as Exhibit H hereto.  The provisions of this Section
14.1 shall survive the Closing and delivery of the Deed to Purchaser.

14.2

Consent Agreement.  Testing (the "Testing") has been performed at the Property
with respect to lead-based paint.  Law Engineering and Environmental Services,
Inc. performed the Testing and reported its findings in the Certificate dated
May 14, 2001, a copy of which is attached hereto as Exhibit I (the "Report").
 The Report certifies the Property as lead-based paint free.  By execution
hereof, Purchaser acknowledges receipt of a copy of the Report, the Lead-Based
Paint Disclosure Statement attached hereto as Exhibit H, and acknowledges
receipt of that certain Consent Agreement (the "Consent Agreement") by and among
the United States Environmental Protection Agency (executed December 19, 2001),
the United States Department of Housing and Urban Development (executed January
2, 2002), and Apartment Investment and Management Company ("AIMCO") (executed
December 18, 2001).  Because the Property has been certified as lead based paint
free, Seller is not required under the Consent Agreement to remediate or abate
any lead-based paint condition at the Property prior to the Closing.  Purchaser
acknowledges and agrees that (1) after Closing, the Purchaser and the Property
shall be subject to the Consent Agreement and the provisions contained therein
related thereto and (2) that Purchaser shall not be deemed to be a third party
beneficiary to the Consent Agreement.  The provisions of this Section 14.2 shall
survive the termination of this Contract, and if not so terminated, the Closing
and delivery of the Deed to Purchaser.

[Remainder of Page Intentionally Left Blank]

















NOW, THEREFORE, the parties hereto have executed this Contract as of the date
first set forth above.

SELLER:




VMS NATIONAL PROPERTIES JOINT VENTURE,




By:

VMS NATIONAL RESIDENTIAL PORTFOLIO I




By:

MAERIL, INC.,

its Managing General Partner







By:

/s/Brian J. Bornhorst

Name:

Brian J. Bornhorst

Title:

Vice President




And By: VMS NATIONAL RESIDENTIAL PORTFOLIO II




By:

MAERIL, INC.,

its Managing General Partner







By:

/s/Brian J. Bornhorst

Name:

Brian J. Bornhorst

Title:

Vice President




PURCHASER:







THE EMBASSY GROUP, LLC,

a New York limited liability company







By:

/s/David Willner

Name:

David Willner

Title:

Principal and President












